Citation Nr: 0413855	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-18 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for service-connected 
dysthymia, currently evaluated as 30 percent disabling.  


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The veteran had active service from August 1967 to April 
1969, which included a one-year tour of duty in the Republic 
of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
RO, which denied the benefit sought on appeal.  

In July 2002, the veteran raised a claim of entitlement to 
service connection for the nocturnal clenching and grinding 
of his teeth, claimed as bruxism secondary to psychiatric 
disability.  In his statements, the veteran also evidences 
the mistaken belief that the psychiatric disability for which 
he is currently service-connected is post-traumatic stress 
disorder (PTSD).  The matter of the veteran's entitlement to 
service connection for bruxism and/or PTSD is referred to the 
RO for appropriate action.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claim.  

2.  The veteran's dysthymia is manifested by a depressed mood 
and chronic sleep impairment due to complaints of nightmares, 
and results in no more than occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks, with general satisfactory functioning in 
routine behavior and self-care; the veteran's dysthymia is 
not productive of reduced reliability and productivity, with 
impairment in memory, speech, or thought processes, panic 
attacks, or difficulty in establishing and maintaining 
effective work and social relationships.  



CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent rating 
for service-connected dysthymia, are not met.  38 U.S.C.A. 
§§ 1155, 5107A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.130, Diagnostic Code 9433 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000(VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2003) are applicable to the 
claim on appeal.  The VCAA, in part, redefined the 
obligations of VA with respect to its duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and its duties to assist in the development of a claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with both the notification and 
assistance provisions of the VCAA, and that the Board's 
decision to proceed in adjudicating the claim on appeal do 
not prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  The Court also cited to four requirements 
under 38 U.S.C.A. § 5103(b), 38 C.F.R. § 3.159(b) and 
Quartuccio, supra: (1) notice of the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) notice of the information and evidence that VA will seek 
to provide; (3) notice of the information and evidence the 
claimant is expected to provide; and (4) a request to the 
claimant to provide VA with all relevant evidence and 
argument pertinent to the claim at issue.  Id. at 422.  

In this case, the veteran filed his claim in June 2002, along 
with copies of private treatment records from various 
sources.  The RO issued notice to the veteran of VA's duty to 
assist and other VCAA responsibilities in a letter dated 
later in June 2002, prior to any adjudication of his claim.  
As such, the timing of the notice comports with the Court's 
holding in Pelegrini, supra. 

The June 2002 letter specifically advised the veteran of his 
need to identify or submit evidence of an increase in the 
severity of his service-connected psychiatric disorder, 
advised the veteran of the probative value of medical 
evidence speaking to an increase in symptomatology, and 
advised him that a decision in the appeal would include 
consideration of recent treatment records.  The RO advised 
the veteran that VA would attempt to obtain any VA or private 
medical evidence that he identifies, but that he was required 
to provide identifying information to VA, to include the name 
of the treating person or facility, the address and the 
approximate time of treatment.  The RO included notice to the 
veteran that VA would also assist him in obtaining records 
such as employment records or other medical records if he 
properly identified them, and, that VA would assist by 
providing a medical examination if one was indicated.  The RO 
also advised the veteran to tell VA about any additional 
information or evidence that he wanted assistance in 
obtaining and then provided him with a toll-free telephone 
number should he require additional information or answers to 
questions relevant to his claim.  

The appellant replied in July 2002 with copies of some 
additional private medical records, and the RO provided the 
veteran with a VA psychiatric examination in August 2002.  
The veteran's claim was denied in an August 2002 RO rating 
decision, with notice advising the veteran of the evidence 
considered and the reasons and bases for the denial of his 
claim.  In a May 2003 statement of the case, the RO advised 
the veteran as to the evidence considered, governing law and 
regulations, to include regulations implementing the VCAA, 
and, the reasons and bases for the denial.  In response to 
the veteran's identification of additional records, the RO 
requested, and obtained such.  

A VA RO decision review officer then reviewed the evidence on 
appeal, and issued a supplemental statement of the case in 
October 2003.  The supplemental statement of the case advised 
the veteran of the regulations governing entitlement to an 
increased rating for service-connected dysthymia 
(representing the new diagnosis given on VA examination of 
August 2002, but not a change in VA rating criteria under 
38 C.F.R. § 4.130, Diagnostic Code 9433).  The RO also 
included a recitation of 38 C.F.R. § 3.159, with reference to 
the relevant sections of the United States Code, as well as 
specific reference to the evidence of record and the August 
2002 VA examination report.  In March 2004, the Board 
requested and obtained the translation, to English from 
Spanish, of several records previously considered at the 
Board.  Neither the veteran nor his representative has 
identified additionally available medical evidence relevant 
to the claim that has not already been obtained.  

Given the above, VA has made every reasonable effort to 
properly notify the veteran consistent with the Pelegrini 
Court's decision, and also to identify and obtain all 
relevant records in support of the veteran's claim such that 
no further notification or development action is indicated.  
38 U.S.C.A.§ 5103A (a), (b) and (c).  As such, the Board may 
consider the merits of the claim at this time.

II.  Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran. 38 C.F.R. § 4.3 (2002).

A 30 percent disability rating is warranted for psychiatric 
disabilities, to include the veteran's service-connected 
dysthymia, when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130.  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment or abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood; suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control such as unprovoked irritability with periods 
of violence; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances; inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130.

A 100 percent evaluation is warranted where there is evidence 
of total occupational and social impairment due to gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. § 
4.130.

The Global Assessment of Functioning (GAF) scale reflects 
the, "psychological, social, and occupational functioning in 
a hypothetical continuum of mental health-illness" [citing 
the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (DSM) (4th ed.), 
p.32].  GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. Scores ranging from 
51 to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers). 
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2003) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  

The veteran has been in receipt of a 30 percent rating for 
psychiatric disability, previously diagnosed as depressive 
reaction and now characterized as dysthymia, since April 
1969.  

The existing record fails to reflect treatment, hospital 
admission or other evidence of psychiatric symptomatology for 
many years.

Private medical records, dating from February 1996 to 
September 2002, show treatment for a depressed mood with 
continued complaints of insomnia, fatigue, and fearfulness, 
as well as a lack of motivation even with use of medication.  

A March 2000 initial psychiatric evaluation of Dr. A.R.D. 
includes notation that the veteran had diminished attention 
and concentration, poor judgment, feelings of low self worth 
and despair, and a depressed mood and affect.  The veteran 
was found to be coherent, relevant and logical, he had no 
suicidal or homicidal ideas, and he was oriented in all 
spheres.  

On VA examination in August 2002 it was noted that the 
veteran had had no admissions or outpatient treatment since 
1985 and that he began VA mental health therapy in 2000.  He 
was married with four children.  The veteran reported having 
worked as an accountant for a number of years until losing 
his job, acknowledging alcohol and marital problems at that 
time.  He also reported having worked as an administrator for 
a family business until they had to sell the business in 1999 
due to his inability to properly administer it.  The veteran 
admitted that while his is prescribed Sertraline (100 mg. 
daily)and Trazodone (50 mg. at bedtime) he does not take it 
regularly because his mouth gets very dry, and he feels as if 
he were choking.  The veteran had the same reaction to a 
prior medication.  On objective examination, the veteran was 
found to be casually dressed and groomed.  The veteran 
reported that he only occasional sought psychiatric help for 
depression, but not on a regular basis.  The veteran 
described an exacerbation of nightmares in which he feels he 
is choking, or trapped in a closed space where he cannot move 
of breath, waking up very agitated and fearful.  The veteran 
gave only vague references to nightmares of Vietnam, and did 
not offer specific information when asked to do so.  The 
veteran reported depression, with feeling of being tired and 
without energy.  He was not thought to be delusional, 
suicidal or homicidal, his affect was adequate, and his mood 
was depressed.  He was oriented in all spheres, memory and 
intellectual functioning were adequate, as was judgment.  A 
GAF score of 60 to 65 was given.  

The above noted medical evidence of record shows that the 
severity of psychiatric symptomatology related to service-
connected mental disability is consistent with the 30 percent 
evaluation assigned under 38 C.F.R. § 4.130 and does not more 
nearly approximate the criteria for a higher rating.  While 
the veteran is objectively shown to experience some 
occupation and social impairment with a decrease in work 
efficiency and periods of inability to perform occupational 
tasks, there is no evidence of record which demonstrates that 
his symptoms and resulting dysfunction are more than 
occasional or intermittent.  Rather, the veteran is shown to 
generally function satisfactorily with routine behavior, 
self-care, and normal conversation.  The veteran is shown to 
only seek mental health counseling on an as-needed or 
periodic basis.  Demonstrated symptoms include a depressed 
mood and some occasional complaints of anxiety, with chronic 
sleep impairment-symptoms which are contemplated by a 30 
percent evaluation under the VA's Rating Schedule at 
38 C.F.R. § 4.130, Diagnostic Code 9433.  The veteran is not 
shown to have suspiciousness, panic attacks or memory loss 
(such as forgetting names, directions and recent events)-all 
of which are also contemplated by a 30 percent evaluation.  

The veteran is specifically not shown to meet or more closely 
approximate the criteria for a 50 percent evaluation under 
38 C.F.R. § 4.130.  That is, the veteran is not shown to have 
symptoms of, or which approximate, a flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired abstract thinking; or difficulty 
in establishing and maintaining effective work and social 
relationships.  While some of the private medical evidence 
suggests impaired disturbances of motivation, the was able to 
hold a job for many years.  There is clearly no identified 
speech, thought, or memory impairment noted by any competent 
medical professional; nor has the veteran complained of such.  

Furthermore, the Board notes that the 60-65 GAF score 
assigned by the August 2002 VA examiner is also reflective of 
no more than some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally indicates that the veteran is 
functioning pretty well, and that he has some meaningful 
interpersonal relationships.  Here the Board notes that the 
veteran is still married and appears to be able to maintain 
relationships with his spouse and his children.  

In reaching this determination, the Board has also noted the 
veteran's current unemployment.  Although the veteran 
suggests that his service-connected psychiatric disorder 
resulted in his poor administration and then having to sell 
the family business, he has not submitted or identified 
employment evidence, lay testimony, or medical evidence 
supporting a conclusion that psychiatric disability, in and 
of itself, is totally occupationally disabling so as to 
warrant a higher rating under the Rating Schedule.  In fact, 
based on the fact that the veteran's current symptoms mirror 
those noted at the time of his initial service connection 
grant, and, based on the fact that the veteran did work for 
decades thereafter, the evidence is against the conclusion 
that service-connected psychiatric disability is completely 
occupationally disabling.  

Nor does the evidence of record suggest an unusual or 
exceptional disability picture so as to render 
"impractical" the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321.  As noted in the evidence, 
the veteran did not, in fact, seek treatment or 
hospitalization for psychiatric symptoms during the period 
1985 to approximately 2000, and, was able to work up and 
until 1999.  Moreover, the evidence since 1999 shows only the 
same symptoms originally noted and contemplated in the 30 
percent rating assignment, primarily depression and insomnia.  
It is undisputed that service-connected dysthymia has some 
adverse affect on his employment, but it bears emphasis that 
the Rating Schedule and rating criteria are designed to take 
such factors into account, and intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, given the 
lack of evidence showing unusual disability not contemplated 
by the Rating Schedule, the Board concludes that a remand to 
the RO for referral of this issue to the VA Central Office 
for consideration of an extraschedular evaluation is not 
warranted in this case.  



When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the fair preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
38 U.S.C.A. § 5107A; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The Board finds that there is a fair preponderance 
of the evidence against the claims for increase, as set forth 
above, and, therefore, reasonable doubt is not for 
application.  


ORDER

An evaluation in excess of 30 percent for service-connected 
dysthymia is denied.  



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



